internal_revenue_service number release date index number ------------------------------------------------------------ ------- -------------------------------------- -------------- --------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-135493-06 date date -------------------------- ----------------------------- -------------------------------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------------------------------- ----------------------- ------------------------ -------------------------- date child grandchild ---------------------------------- grandchild ------------------------ grandchild ---------------------------- trust -------------------------------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- ----------------------- -------------------------------------------------------------------------------------------- ----------------------- -------------------------- -------------------------- ------------------------- ------------------------- ------ -------------------------------------------- legend grantor grantor trust trust trust trust trust trust date date date date state statute this letter responds to your letter dated date and subsequent grantor created trust trust and trust on date trust is for the grantor created trust trust and trust on date trust is for the grantor died on date child died on date child’s spouse and all three grantor created trust on date trust became irrevocable on the death of plr-135493-06 dear ---------- correspondence submitted on behalf of certain trusts requesting rulings under sec_61 sec_1001 sec_1015 sec_1223 and sec_2601 of the internal_revenue_code benefit of child child’s spouse and grandchild trust is for the benefit of child child’s spouse and grandchild trust is for the benefit of child child’s spouse and grandchild benefit of child child’s spouse and grandchild trust is for the benefit of child child’s spouse and grandchild trust is for the benefit of child child’s spouse and grandchild grantor on date trust is for the benefit of child and his family grandchildren are still living grandchild is married and has two children grandchild is married and has one child grandchild is married and has five children date date and date are before date each trust is administered for tax purposes as a separate trust and files tax returns under its distinct taxpayer_identification_number for convenience trust trust and trust pool their assets in one investment account and share equally in income expenses gains and losses similarly trust trust and trust pool their assets in one investment account and share equally in income expenses gain and losses the terms of trust trust trust trust trust and trust are identical trust trust trust trust trust and trust continue until the death of child child’s spouse and the grandchild for whom the trust is held each grandchild has a testamentary limited_power_of_appointment to appoint to a class consisting of his or her spouse and issue the last surviving original individual trustee is deceased the trust instruments direct that upon the death of the last surviving original individual trustee the adult beneficiaries of the trust shall appoint a successor corporate trustee who shall serve with the remaining individual trustees as the remaining individual trustees die or resign the trust instruments provide that they are not to be replaced so that the corporate trustee will become the sole trustee article second sec_1 of each trust instrument provides in relevant part that the trustees may transfer convey and dispose_of the property at any time article second sec_3 provides the trustees have the power and authority to make execute and deliver any and all deeds assignments article second paragraph a of the trust trust agreement provides in collectively trust trust trust trust trust trust and trust plr-135493-06 conveyances and such other instruments as may be necessary or proper to carry out the powers herein granted to them all of which may be exercised by them without the order or approval of any court relevant part that the trust will be held for the benefit of child during his life upon child’s death paragraph c provides that the remaining trust shall be held for the benefit of child’s spouse upon the death of child’s spouse the trust shall be divided into separate trusts one each for the benefit of grandchild grandchild and grandchild or the living children of any deceased grandchild article fifth paragraph provides the trustees have the power and authority to make execute and deliver any and all deeds assignments conveyances and such other instruments as may be necessary or proper to carry out the powers herein granted to them all of which may be exercised by them without the order or approval of any court constitute the original trusts the trustees will create trust a_trust b_trust c and trust d collectively the new trusts under the authority of state statute and the terms of the original trusts trust a will be held for the primary benefit of grandchild and will consist of the merged assets of trust and trust trust b will be held for the primary benefit of grandchild and will consist of the merged assets of trust and trust trust c will be held for the primary benefit of grandchild and will consist of the merged assets of trust and trust trust d will be held for the benefit of child’s spouse grandchild grandchild and grandchild and will consist of the assets of trust dispositive provisions of the new trusts will be identical in all respects to the existing provisions in the original trusts accordingly the new trusts will have the same vesting date as the original trusts the trustee administrative provisions in each of the new trusts will be amended to permit the surviving trustees to continue to appoint individuals as successor trustees whenever there is a vacancy in addition the new trusts will allow the trustees to calculate individual trustees’ fees under an external standard that sets a ceiling on trustee compensation the terms of the new trusts will require the new trustees may not be related or subordinate to the family of child or child’s spouse no beneficiary or potential beneficiary of the new trusts may serve as a trustee trusts and the merger of trust assets the original trusts were irrevocable on date and therefore exempt from the gst tax the proposed transactions will not result in a constructive_addition and will not cause the new trusts to be subject_to the gst tax the proposed transactions will not cause the original trusts the new trusts or any beneficiary to recognize gain_or_loss under sec_61 or sec_1001 except for the deletion of child who is deceased and the trustee provisions the you have requested the following rulings with respect to the creation of the new sec_26_2601-1 provides that except as provided in sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term ageneration-skipping transfer to include a plr-135493-06 each asset transferred to a new trust will have the same basis and holding_period as it had in the original trust ruling sec_1 and taxable_distribution taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any gst under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor s gross_estate under sec_2038 and sec_2042 in the present case the original trusts are considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore a modification that is administrative in nature that only sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides rules for determining when a modification in this case the original trusts are generation-skipping trusts because they plr-135493-06 indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust provide for distributions to more than one generation of beneficiaries below the grantor s generation date date and date are prior to date and the original trusts were irrevocable on date the original trusts therefore are exempt from the gst tax pursuant to sec_26_2601-1 the proposed creation of the new trusts and merger of trust assets will result in four new trusts because the terms of the new trusts will be the same as the terms of the original trusts the proposed creation of the new trusts and the allocation of assets among the new trusts do not shift a beneficial_interest to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the proposed transaction does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust based on the facts submitted and representations made we conclude that the proposed creation of the new trusts and merger of the original trust assets will not affect the original trusts status as exempt from the gst tax as a result the proposed transaction will not constitute a constructive_addition and will not cause a distribution from or termination of any interest in the original trusts or any of the new trusts to be subject_to the gst tax ruling sec_3 and in property property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under ' c except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under ' on the sale_or_exchange of property shall be recognized sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_61 provides that gross_income includes gains derived from dealings sec_1001 states that the amount_realized from the sale_or_other_disposition sec_1001 provides that the gain from the sale_or_other_disposition of sec_1_1015-2 provides that in the case of property acquired after plr-135493-06 date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained in 499_us_554 the supreme court of the united_states ruled on the elements necessary to determine that under sec_1001 a sale_or_exchange resulting in realization of gain_or_loss had occurred the court held that realization under sec_1001 required a sale exchange or other_disposition and in the case of an exchange the receipt of property that was materially different from the property disposed of by the trustees where the merger or consolidation is in the best interests of the beneficiaries moreover the terms of the trust instruments establishing the original trusts authorize the trustees to execute the necessary documents in order to carry out the powers granted the trustees with respect to the transfer of assets from the trusts by virtue of the trust powers granted to the trustees under the state statute and the original trust instruments the trustees of the original trusts are authorized to merge the assets into the new trusts and to transfer trust assets from the original trusts to the new trusts consequently the beneficiaries of the new trusts are acquiring their interests in the new trusts by reason of the exercise of the trustees’ existing authority under state law to merge or consolidate the original trusts and to transfer the trust assets in furtherance of this merger the beneficiaries are not therefore acquiring their interests in the new trusts as a result of the exchange of their interests in the original trusts or as the result of an exchange of interests between themselves accordingly there does not appear to be any reciprocal exchange involving the legal rights and entitlements of the beneficiaries under the trusts here because no exchange has occurred for purposes in this case state statute clearly authorizes the consolidation or merger of trusts plr-135493-06 of sec_1001 it is unnecessary to analyze whether the materially different standard has been satisfied we therefore conclude that the proposed mergers of the original trusts into the new trusts and the transfer of assets from the original trusts to the new trusts will not cause the original trusts the new trusts or any of the income beneficiaries to recognize any gain_or_loss under sec_1001 from a sale_or_other_disposition of property because sec_1001 does not apply to the division of trust assets under sec_1015 the basis of the trust assets will be the same after the proposed transaction as the basis of those assets in the original trusts furthermore pursuant to sec_1223 the holding periods of the assets in the hands of the new trusts will include the holding periods of the assets in the hands of the original trusts concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent your attorney provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer s requesting it sec_6110 except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and sincerely melissa c liquerman melissa c liquerman senior technician reviewer branch passthroughs special industries enclosure copy for sec_6110 purposes
